ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_12_EN.txt. 123

DISSENTING OPINION OF JUDGE FERNANDES

[Translation ]

The Court in part gives satisfaction to the claim of Portugal. It
recognizes that when India decided to oppose the communications
between the Portuguese territories of Daman, Dadra and Nagar-
Aveli, Portugal had a right of passage over Indian territory to
ensure these communications to the extent necessary for the
exercise of Portuguese sovereignty over the enclaves of Dadra and
Nagar-Aveli. But the Court takes the view that this right relates
only to the transit of private persons, civil officials and goods in
general and not to that of armed forces, armed police and arms and
ammunition. I cannot agree with that differentiation, which appears
to me to be artificial and unfounded, in fact and in law. Iam conse-
quently in disagreement also with the conclusion reached in the
Judgment, that India has not acted contrary to its obligations
resulting from Portugal’s right.

I

1. I have first a few observations to make.

Underlying the present case is the essential fact that Portugal is
sovereign of the two enclaves of Dadra and Nagar-Aveli situated
inside Indian territory. The Judgment rests upon that essential fact
and it finds (a) that the exclusive authority of Portugal over these
enclaves was never questioned and fb) that Portuguese sovereignty
over them was recognized by the successive rulers of the surrounding
territory, that is to say, the British from 1818 until 1947 and India
after it gained its independence.

It is evident that Portuguese sovereignty over the enclaves could
not have existed all that time and could not continue to exist
today if there were no right of transit in favour of Portugal and no
corresponding obligation incumbent on India; the purpose of that
right and obligation is to ensure the essential communications with
the enclaves to the extent necessary for exercise of the sovereignty
upon which they depend.

Such then is the situation of fact and of law which governs the
whole case: unquestioned Portuguese sovereignty over the enclaves
and the impossibility of exercising it without a right of transit.

The Court arrives at the conclusion that Portugal is indeed the
possessor of a right of transit for communication with the enclaves,
but with one restriction: that right includes the passage of private
persons, civil officials and goods in general to the extent necessary
for the exercise of Portuguese sovereignty over these territories,

I2T
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 124

but does not include the passage of armed forces, armed police and
arms and ammunition.

Sovereignty over any territory implies the capacity to exercise
public authority in that territory. It implies the nght and the obli-
gation to maintain order there, if necessary manu militari. Lastly it
implies the discharge of police duties. In the particular case of the
Portuguese enclaves, how would that authority, that right and
obligation and those duties be exercised if a right of access to the
enclaves were not recognized for armed forces, armed police and
arms and ammunition?

2. Portugal is claiming a fotal right of passage in respect of what
is necessary for the exercise of its sovereignty over the enclaves.
Portuguese Counsel more than once emphasized this aspect of the
Portuguese claim. They said, for example, at the hearing on 25 Sep-
tember 1959: “that right must be. viewed in the round, in rela-
tion to its purpose, which was to ensure liaison with the enclaves
to the extent necessary for the effective exercise of Portuguese
sovereignty” (Oral Proceedings (Merits), Vol. I, p. 110).

It is true that the Parties dealt separately in the case with the
transit of persons and goods and also with that of armed forces,
police and arms. But that was only a method of exposition in order
to examine case by case the practice which is said to have led to the
creation of a local custom and its only purpose was to show that
the regulation of the exercise of the right varied according to the
different categories to which the right applied.

In its final Submissions Portugal presents its claim to a right of
passage as a whole and India disputes it in the same fashion.

For these reasons I am not in agreement with the method that has
been followed of making a separate analysis of the Portuguese claim
according to the various categories dealt with in the Judgment:
private persons, civil officials, goods in general, armed forces,
armed police and arms and ammunition.

These categories relate to the ways in which the right of transit
can be exercised, and may affect its regulation; Portugal admits that
these ways of exercise and this regulation are matters within the
exclusive jurisdiction of India.

With particular regard to armed forces, armed police and arms
and ammunition Portugal has made it plain that the only right it
claimed was to send into the enclaves the elements of the public
forces necessary for the maintenance of order, that is, for the dis-
charge of police duties. “There is no doubt whatsoever’’, it was
said at the hearing of 1 October 1959, “‘that the right of passage
claimed by Portugal is limited to certain elements of the public
forces responsible for maintaining order.” That duty may sometimes

122
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 125

be entrusted to forces not part of what is usually called police, in-
cluding military elements, but that does not alter the essential fact
that they are performing a police duty. From the point of view of
international law, what matters is the function and not the admini-
strative organization of the public force, which is a matter within
the exclusive competence of the State. This consideration is
important to a proper understanding of the nature and content of
the right claimed by Portugal.

The public force consists of course of personnel and of material.
It is an armed force. A right of passage for armed forces—with
no arms—is inconceivable.

3. My third and last preliminary observation is that Portugal,
as I see it, did not apply to the Court for recognition of a right
it claimed to possess in the past. In its final Submissions of 6 Oc-
tober 1959 it asks the Court to adjudge and declare “that the
right of passage … is a right possessed by Portugal and which
must be respected by India”. “Is a right” and “must be respected”,
that is to say at the present time, on the day on which the Sub-
missions were filed.

Portugal did not institute proceedings merely in order to obtain
moral satisfaction. It did so in order to secure recognition of an
existing right, a right which it believes that it still possesses even
though it admits that in certain circumstances its exercise might
be held to be suspended.

4. The facts regarding the passage of elements of the public
forces between Daman and the enclaves, facts which were illu-
strated by an abundance of documents filed with the Court, aré
indicated in the following paragraphs.

5. Examination of the evidence permits of one general state-
ment which is certain beyond doubt: these elements of the public
forces passed between the three pieces of territory forming the
Portuguese district of Daman practically daily, with no obstruction
at all, from the time when the enclaves were acquired by Portugal
in 1783 and 1785 until July 1954. It was not until this last date
that, for the first time in history, this transit was prevented by the
Government of India. Until then these organs of the Portuguese
public force had in no single case been refused passage, whether
they were individuals or whether they were in more or less large
parties. That is highly significant.

6. In the Maratha period (1785-1818) passage of the public
forces was effected as a right.

A question discussed at great length by the Parties during the
proceedings dealt with the legal character of the concession granted
by the Marathas to the Portuguese under a treaty of 1779.

Portugal argues that this treaty conferred upon it sovereignty
over the territories making up the enclaves of Dadra and Nagar-

123
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 126

Aveli. India contests this argument and maintains that the con-
cession granted by the treaty was a feudal tenure known as a
saranjam or jagiy granting to Portugal only the right to collect
certain fiscal revenues in the enclaves.

The Court accepts the Indian thesis.

I do not agree, but I do not propose to prolong this opinion
by a discussion of this question, since it seems to me unnecessary
_ in order to establish the existence, today as in the past, of the
right of passage claimed by Portugal for its public forces.

It is sufficient for my purpose to record the Court’s finding
that Portugal has been for a long time the undisputed sovereign
of the enclaves. That is what is important in order to determine
whether Portugal possesses the right it claims. How Portuguese
sovereignty was acquired is of minor importance in this demon-
stration. It exists and that is all that matters.

7. Nevertheless, the fact that I refrain from discussing the
legal character of the concession accorded to the Portuguese by
the Treaty of 1779 does not prevent me from repeating the
statement already made, namely that the passage of armed forces
was exercised as a right throughout the Maratha period from the
very day on which the Portuguese took possession of the enclaves.

Even granted that the Portuguese obtained from the Maratha
a simple saranjam, all the documents and authorities cited in the
case by the Government of India show that that tenure carried
with it very wide powers. There is good reason for ascribing to it a
feudal character. It conferred on the savanjamdar (the holder of
the savanjam) not only the right to collect taxes, but also the right
and the duty to administer the territory in the widest sense. The
Peshwa’s sovereignty was hardly more than nominal. Moreover, it
has been shown that in those days and in those territories sovereign-
ty amounted to very little. Its essential attribute was the collection
of taxes.

8. An agreement of 1785, intended to settle certain questions
arising out of the transfer of the villages to the Portuguese, acknow-
ledged in their favour full powers over these villages. Sovereign
powers, as I call them; saranjamdar powers, according to those
who do not share my opinion on the scope of the 1779 Treaty. The
point is of small importance. What matters—this no one can deny
in view of the express terms of the 1785 Agreement and the later
sanads—is that the Portuguese were given full administration and
Jurisdiction over the territories transferred with authority to collect
taxes, administer justice, pursue criminals, maintain order, suppress
rebellions, etc.

It follows as a necessity that, by granting these powers to the
Portuguese, the Marathas implicity recognized in their favour the

124
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 127

right of passage indispensable for the exercise of those powers.
Nor could that right be limited to the passage of private persons,
officials and goods. To maintain order, suppress revolt, etc., the
right of passage had necessarily to include the public forces with
all that they needed in order to carry out their duty. That is only
logical and needs no further proof. The records supply evidence
that the right of passage for the public forces was normally exercised
in the Maratha period even to defend the enclaves from military
attacks by the Marathas themselves (Memorial, Annexes 9-13;
Reply, Annexes 42 and 43).

g. The question then arises, what became of this right of transit
(assuming that it was only a savanjam) after the Portuguese secured
full sovereignty over the enclaves? Did it thereby disappear? It
would be absurd to suppose so. The reinforcement of the title under
which the Portuguese exercised their exclusive authority over the
enclaves (admitted in the Judgment), the conversion of an accessory
and incomplete title—a saranjam—into a complete and principal
title—sovereignty—could not possibly expunge the right which
already existed under the lesser title. On the contrary, this evolu-
tion or alteration of title would have been reflected by a similar
reinforcement of the right of passage. This would have acquired
a greater content and greater mandatory force in its transformation
from a right for the purpose of exercising the powers of a saranjam-
dar into a right for the purpose of exercising sovereignty. That is
all that needs to be said about the facts and their legal implication
during the Maratha period.

10. As regards the British and post-British periods, apart from
the fact I mentioned above—that the passage of the public forces
was always effected without a single case of obstruction—the
following facts must be recalled:

(a) Before the coming into force of the Anglo-Portuguese Treaty
of 1878, the passage of armed forces and police required no authori-
zation. This is admitted by the Government of India in paragraph
333 of the Rejoinder, which says:

‘“. The fact ... is that before 1879 the entry of troops or armed
police of either Government into the territory of the other was
governed by a reciprocal arrangement. The existence of such an
arrangement made it unnecessary for a formal request to be made
and permission to be granted on each occasion of entry.”

I need only point out that any existing agreement of this kind
must have been a tacit one (giving rise to custom), since there is no
trace of any express agreement.

(b) Article XVIII of the Anglo-Portuguese Treaty of 1878
stipulated that the armed forces of one of the Parties would not
enter into the territories of the other in India without a formal
request to do so. Police might enter without that request only in
pursuit of criminals or smugglers.

 

125
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 128

These provisions did not in my opinion apply to the particular
passage between Daman and the enclaves. The records contain a
large number of documents (Reply, Annexes 50-76) showing that
this passage continued to take place, at any rate until 1890, with
no need for an authorization.

It was only in December 1800 (twelve years after the date of the
treaty) that the British authorities considered that permission
was necessary for the transit of armed troops and of Portuguese
police between Daman and the enclaves. They adopted this attitude
by way of reprisal against the Portuguese action in disarming a
British detachment which had entered the Portuguese territory
of Goa without permission in accordance with the treaty.

In the correspondence which passed with regard to this incident,
the Governor-General of Portuguese India stated that ‘Portuguese
troops never cross British territory without previous permission’.
But the fact that the same Governor-General adds three lines
lower down that: “For centuries has this practice been followed”,
whereas the enclaves had been contiguous to British territory for
only 72 years, obliges us to suppose that the Governor-General was
not referring to transit between Daman and the enclaves, but to
the general case of entry by the Portuguese into British territory
from their earlier possessions in the Indian Peninsula.

In any event, it is significant that the British police, with
reference to the Portuguese Governor’s letter, declared in 1891 that
they had ‘‘no orders to prevent armed men of the Portuguese Govern-
ment ... from passing through British territory on duty” without
obtaining permission. And they added: “The Superintendent of
Police is of opinion that the present arrangements should be allowed
to continue.” The Northern District Commissioner expressed his
agreement with the police that “‘the present arrangement is con-
venient and might be allowed to continue” (Rejoinder, Annexes,
p. 223). This shows that there were special arrangements for the
passage of armed police between Daman and the enclaves and that
these arrangements allowed passage without permission in dero-
gation from the rule in Article XVIII of the Treaty of 1878.

(c) In the period which followed the denunciation of the Treaty
in 1892, the practice varied considerably. An agreement of 1913
established that the police of each Party might cross the other’s
territory on previous notification (no authorization). From the
correspondence which led to that agreement, and which is repro-
duced on pages 305-309 of the Annexes to the Counter-Memorial,
it is to be inferred that the agreement confirmed the earlier practice
in the sense that previous notification was all that was required.

An agreement of 1920 made passage by armed police below a
certain rank subject to prior permission (Indian Annex C. No. 56).
This is the first time that this requirement was stated in an agree-

126
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 129

ment between the Parties since the denunciation of the Treaty of
1878.

Another agreement of 1940 waived permission for police forces
up to ten men and required it for larger numbers. This is the only
agreement specifically concluded for transit between Daman and
the enclaves. (Indian Annex €. No. 57.)

11. Accordingly, if the practice followed for 170 years is viewed
as a whole, it is found that the passage of troops and armed police
without previous permission was the rule and that the need for
permission was the exception. That, however, does not alter the
fact that permission was needed at certain times. But that does not
in my opinion authorize the conclusion that the right of transit
did not exist. I desire to justify my statement. For the moment I
will only observe that, whenever authorization was needed, it was
invariably granted, without exception, and that the British never
had any intention of refusing it. A letter sent by the Governor-
General of British India to the Governor of Portuguese India on
9 April 1891 concerning the need for an authorization, said that
it was not “suggested that permission, when applied for in respect
to Portuguese armed men, would not be accorded in consonance
with past practice”. (Rejoinder, Vol. II, p. 223.)

12, An examination of the facts also reveals that the granting of
permission whenever it was requested was based on the idea that
the grant of permission was obligatory by virtue of a right of
Portugal. The variation in the practice which has just been examined
can prove only that the necessity, at certain periods, for an authori-
zation was a purely regulatory requirement.

Portugal is claiming a right which is subject to regulation and
control by India. We find that regulation very liberal over a very
long period and later on more strict; being sometimes content with
a simple pass issued by the Government of the forces in transit
(Indian Annex C. No. 39); at other times requiring notification of
passage, in some cases made beforehand, in others afterwards ;
and at yet other times demanding a formal request for permission.
It cannot be argued that the very existence of the right was subject
to these vicissitudes.

13. Much was said during the proceedings about the essential
distinction between the right and its regulation. That is elementary
and needs no stressing here. Nor is it necessary to emphasize the
equally elementary distinction between the possession of a right and
the ability to exercise it. What does need recalling, having regard
to the doctrine underlying the Judgment, is the fact that, if there
are authorizations which genuinely constitute rights, there are more
which do not. It cannot be asserted that the necessity of an authori-

127
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 130

zation is a negation of a right of more ancient date. Such an affirma-
tion would be flatly contradicted by all jurisprudence.

14. The general notion of authorization is linked with the
distinction that I have just mentioned between the right and its
regulation and between the right and its exercise. The notion is
common to all branches of law, but finds its widest field of applica-
tion in public law, especially administrative law.

15. “The authorization is the administrative act by which the
authority removes in each case the limitations imposed by rules of
law upon the exercise, by a given subject, of a right or power
already belonging to the subject himself to exercise a certain activity
or perform a legal act, such exercise or performance being assessed
in the light of the public interest which it is the duty of the authority
to safeguard.” (Ortolani in Scritis giuridici in onore di Santi Romano,
Vol. II, p. 251.)

Accordingly, the authorization does not create the right. The
necessity for it cannot be made equivalent to non-existence of the
tight. On the contrary, it normally presumes the existence of an
earlier right.

“The right exists before issue of the permissive act”, De Fran-
cesco says (L’ammissione nella classificazione degli. atti amministrativt,
p. 83). And he adds: “The administrative act simply consents to
the exercise of what already exists” (2b24., p. 88). From this he
infers: “The act of the authority functions as a condition of the
exercise of the right” (5bid., p. 83).

There we have a definition of authorization in one word: it is
a conditioning act. It is not an act establishing a norm, nor is it
a contract. It does not create rights, it only conditions their
exercise.

16. Looked at in another aspect, authorization is an act of
control, of that control over the exercise of its right of passage
which Portugal admits that India possesses.

“The control exercised by means of the authorization—says
Donati—is designed only to recognize and declare that a certain
behaviour on the part of a subject of law is in accordance with
certain determining factors, rules, principles and objectives of the
interest towards the satisfaction of which the act sought by the
subject tends.”’ (Quoted by Ortolani, of. cit., p. 253.)

17. Practice confirms doctrinal opinion. A very large number of
examples could be given where authorization is necessary for the
exercise of ‘a pre-existing right, where it functions as a mere
conditioning act or as a means of controlling observance of the
regulations and expediency.

A few examples will suffice.

128
RIGHT OF PASSAGE (DIss. OPIN. OF JUDGE FERNANDES) 131

The ownership of land necessarily implies the right to build
upon it. What legal systems do not require a permit for such
building, at least in urban areas? It would be harder still to find
any which do not also require a permit to occupy for the first time
a building just erected. As D’Alessio says, “The person who obtains
a building permit is not granted any right he did not previously
possess’ (Ortolani, of. cit., p. 225).

The owner is sole lord of his domain. But if his neighbour needs
to enter that domain to gather fruit from a tree situated on its
border, the owner cannot refuse him the necessary authorization.
So, too, if the neighbour needs to erect scaffolding in the boundary
area between the two properties in order to put up some building
or undertake repairs on his own estate. These are rights which the
neighbour possesses before obtaining an authorization.. The law
recognizes his rights, but it also makes their exercise dependent
upon consent by another. That consent can be made subject to
reasonable conditions, but it cannot be refused out of hand. If it
is, the courts will decide (Portuguese Civil Code, Articles 2314 and
2318).

18. There is however no need to go beyond international law or
even beyond treaty law in connection with international transit in
order to find instances which confirm what is here asserted, namely
that the necessity for an authorization cannot be assimilated to
absence of a right.

19. The study by Professor Edouard Bauer submitted-to the
Court by Portugal in order to show that there has not been a single
case in history, since the Treaty of Westphalia, where a right of
passage was not recognized in favour of an enclave (including the
passage of armed forces), that study, I say, shows that treaties have
adopted three systems for regulating the exercise of that right.

Sometimes a prior authorization was necessary, sometimes a mere
notification of passage was enough, sometimes again very strict and
detailed regulations were agreed upon, which made the request for
permission unnecessary. Examples of the first case are the Treaty
of Munster of 24 October 1648 and the Peace of the Pyrenees
concluded on 7 September 1659. In both these cases a right of
passage was recognized for the passage of Louis XIV’s troops to the
French enclaves of Lorraine and Alsace, subject to a request for
permission being addressed to the rulers of the intervening territo-
Ties. ‘‘... pateatque illac regio militi quoties postulatum fuerit tutus ac
liber transitus’’. Such was the formula in the Treaty of Munster. It
shows that, even where the right of transit is granted by treaty, the
request for previous authorization may be laid down as a condition
of the exercise of the right.

20. Authorization, I repeat once more, isa method of control. It
follows that it can be dispensed with when the Parties agree to

129
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 132

establish another equally effective means of control. A case in point
is the German-Polish Convention on Freedom of Transit signed in
Paris on 21 April 1921. This Convention regulated military transit
across Poland between East Prussia and the rest of Germany so
strictly and in such detail that any authorization became unneces-
sary. Provision was made for one military train once a week to
carry personnel and for another train to carry arms and ammunition.
The whole matter was strictly regulated in the numerous clauses of
the Convention governing this form of transit. Nevertheless it was
provided that ‘the German authorities shall notify the Polish
authorities of the departure of this train at least twenty-four hours
before it starts’’.

21. Let us now consider two more recent instances.

The Chicago Convention of 7 December 1944, to which nearly all
nations have acceded, lays down in-its Article 5:

“Each contracting State agrees that all aircraft of the other
contracting States, being aircraft not engaged in scheduled inter-
national air services, shall have the right ... to make flights into or
in transit non-stop across its territory ... without the necessity of
obtaining prior permission ... subject to the right of the State flown
over to require landing. Each contracting State nevertheless re-
serves the right, for reasons of safety of flight, to require aircraft
desiring to proceed over regions which are inaccessible or without
adequate air navigation facilities to follow prescribed routes or to
obtain special permission for such flights.”

It can therefore be seen that the right of air transit is recognized,
but subject to regulation and control. This regulation and this
control in every case include the right of the State flown over to
require landing and, in special cases, an application for prior per-
mission. This requirement of permission does not mean that foreign
aircraft have not the right to fly over ‘‘regions without adequate
air navigation facilities’, it means only that authorization may be
required for the exercise of that right.

22. Another instance is furnished by the Charter itself. Article 43
provides that: ‘AI Members of the United Nations ... undertake to
make available to the Security Council, on its call and in accordance
with a special agreement or agreements, armed forces, assistance
and facilities, including rights of passage, necessary for the purpose
of maintaining international peace and security.” The forces in the
service of the United Nations have therefore a right of passage over
the territory of Member States. Can that right be exercised without
the permission of the State passed through? Certainly not. A special
agreement is needed to which that State is a party. But the latter
cannot lawfully refuse to subscribe to that agreement unless for a
reason which the Security Council deems valid.

130
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 133

23. I think I have now proved my point that the need for an
authorization in order that police or other forces may pass through
foreign territory is in no way incompatible with the existence of a
right of passage of older date than this authorization. This clearly
means that the right of the State passed through to require an
authorization before its territory is traversed does not necessarily
imply a discretionary power to grant the passage or refuse it.

Its purpose being to establish that the conditions regulating
exercise of a right are satisfied and that in each case no injury is
done to the lawful interests of the party whose authorization is
requested, the authorization implies a power of appraisal, but not
a discretionary power. If those conditions are met and if those law-
ful interests are not sacrificed, the authorization must be granted.
The jurisdiction of the authorizing party must be exercised with a
view to the purposes for which it was conferred. “There is a multi-
tude of cases—says Hauriou—in which, for the exercise of one or
another of their rights, the governed are obliged by law to ask the
government for authorization...; the government is thereby obliged
to perform the act asked of it...” {Précis de droit administratif et de
droit public, r2™e édition, p. 357.)

In the present case, the requirement at certain times of authori-
zation for the passage of elements of the police and armed forces
was dictated by precisely those ‘‘considerations of security” referred
to in the Judgment in connection with certain restrictions imposed
on the transit of goods. It is difficult to see why restrictions based
on such considerations should be compatible with a right of transit
in respect of goods and not in respect of other categories of transit.

24. When we consider the very nature of the right of transit for
armed forces and its possible repercussions on defence and public
order in the territory passed through, we shall have no difficulty in
understanding that an authorization or equivalent form of control
is necessary for its exercise, even when the right is established by a
treaty. It may even be said that the authorization is inherent in
this kind of right unless it is excluded by agreement between the
Parties.

In fact, the true subject-matter of the right of transit is the
authorization to pass, in whatever form, express or tacit, that authori-
zation may be.

The right of transit is not a real right, possessed by the subject
directly per se, in the territory to be passed through. It is a personal
right, and the passive subject in the legal relationship has a corre-
sponding personal obligation, which may be regarded either in its
positive aspect of facere (granting an authorization) or in its negative
aspect of non facere (not opposing passage).

131
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 134

In this way the territorial sovereignty of the State passed through
is entirely consistent with the obligation to allow passage.

25. It has also been contended that the transit of elements of
Portuguese armed forces and police towards the enclaves was not
exercised as of right, on the ground that it was exercised on a basis
of reciprocity, i.e. in consideration for the recognized right of ele-
ments of British armed forces and police to cross Portuguese ter-
ritory when they had to move between two points in their own ter-
ritory separated by Portuguese territory.

I am unable to accept the view that there can be no right when
there is reciprocity. Most of the rights recognized between nations
rest on a basis of reciprocity; they do not thereby lose their real
character of rights. Not only is reciprocity not incompatible with
such rights; it is the very condition for their effectiveness. The right
which Portugal is claiming for itself is exactly the same as the right
Portugal recognizes India to possess for the purposes of communi-
cating with its enclave of Meghwal situated inside Portuguese

territory.

II

26. Portugal invokes as the titles of its right the Treaty of 1779,
local custom, general custom and the general principles of law.

27. I have said enough about the 1779 Treaty in paragraphs 6
to g above.

I consider that in virtue of this Treaty and of its supplementary
agreements Portugal received full sovereignty over the enclaves
and, with it, the’ implicit and necessary right of access to them.

Even if I take up the position adopted by the majority of the
Court, namely, that there was no transfer of sovereignty but only
the granting of a saranjam, I still come to the conclusion that a
right of transit was by implication conferred upon the Portuguese
for the exercise of the powers of administration, police, 'etc., which
were granted to them. And I cannot see that the conversion of the
saranjam into sovereignty, in the British period, caused the right
of access to the enclaves to disappear.

28. With regard to local custom I have perhaps already said too
much,

I do not see why that custom should be the source of a right of
transit for private persons, civil officials and goods in general, and
not be so for armed forces, armed police and arms and ammunition.
If the reason for this is that the latter passage depended at times
upon an authorization, I believe that I have shown that this reason
has no support in either the theory or the practice of the law. There
is an even stronger reason why the right of passage should be

132
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 135

recognized for armed forces, armed police, arms and ammunition
than for private persons and goods in general. The right for these
two last categories is recognized in virtue of Portuguese sovereignty
over the enclaves. That sovereignty is the cause and also the purpose
of the right. Without it the right would not exist. But the right for
armed forces, armed police and for arms and ammunition is much
more closely linked, because much more necessary, to the existence
of sovereignty than is the right for private persons and goods. And
this is why, although the last-mentioned categories were sometimes
the subject of prohibitions in respect of specific commodities (salt,
liquor and products for distillation) and were even altogether banned
in the last war, passage of armed forces was never forbidden. Is it
not illogical that the right should be considered not to exist for
categories most closely associated with sovereignty and which have
never been prohibited, while its existence in the case of the other
categories occasions no doubt?

29. A point upon which I do not agree with the majority of the
Court is that an examination of the practice established between
the Parties in the course of history, namely, local custom, is sufficient
to settle the case. That would be so if, on the basis of that exami-
nation only, the Court had considered the Portuguese claim as a
whole to be founded. In that case it would certainly not be necessary
to waste time seeking confirmation of that conclusion in the
general titles invoked by the Applicant.

But this is not the case. The decision arrived at involves a vital
amputation of the right claimed by Portugal. And if, as Portugal
argues, none of the titles exclude the others, but, on the contrary,
all confirm and reinforce each other, the examination must extend
to the general rules invoked by the Applicant if justice is to be
done.

It is true that in principle special rules prevail over general rules,
but to take it as established that in the present case the particular
tule is different from the general rule is to beg the question. More-
over, there are exceptions to this principle. Several rules cogentes
prevail over any special rules. And the general principles to which
I shall refer later constitute true rules of tus cogens, over which no
special practice can prevail.

30. A weighty reason why examination of the general titles should
not be rejected a priori is the very important part they played
in the arguments of the two Parties.

Counsel for Portugal emphasized the outstanding importance
they attached to them when Professor Bcurquin said at the hearing
of 30 September 1959:

133
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 136

“IT may be allowed to begin by recalling to the Court the impor-
tant place in our argument reserved for general international law.

It constitutes the very basis of that argument.

As M. Telles rightly said, the particular titles we invoke rest in
the last resort upon general rules. They are an application, a con-
crete illustration, of those rules. I may add that, even if they did
not exist, Portugal’s right of passage would be no less indisputable.”

31. Portugal invokes general custom and the general principles
of law as the general titles of its claim.

32. A study of the situation found to exist throughout history,
and which is to be found existing today, in all known enclaves has
shown that a uniform and consistent practice has been established
between States in favour of recognizing that the sovereign of an
enclave has the right of transit necessary for the exercise of its
sovereignty. That shows, beyond any possible dispute, that there
is a general rule of custom which would alone suffice to establish
the Portuguese claim.

33. As general principles of law, Portugal invoked two kinds of
principle:

(a) the principle deriving from a comparison of the municipal
laws of civilized nations in the matter of right of access to
enclaved property;

(b) certain fundamental principles inherent in the very fabric
of international law.

34. As regards the first of these principles, it was shown by a
study of comparative law by Professor Max Rheinstein, filed with
the Court, that the laws of all civilized nations recognize the right
of access to enclaved property in favour of its owner. No sort of
analogy needs to be drawn between ownership and sovereignty,
nor is it necessary to transfer a rule of municipal law to the field
of international law. What has to be determined is whether there
is not a reason deeply rooted in the legal consciousness of all peoples
for admitting, as a logical and practical necessity, the recognition
of a right of passage to one who has a certain legal capacity to
exercise in an area to which he cannot have access without using
an area reserved for another. If that is not a general principle of
law, valid alike in municipal and international law, within the
meaning of Article 38 of the Statute of the Court, then no principles
will meet the conditions of that Article.

35. Lastly, there remain the general principles of law invoked
by Portugal as inherent in the international legal system. Whatever
view may be held in regard to these principles, whether they are

134
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 137

considered to be emanations of natural law or to be rules of custom,
or constitutional principles of the international legal community,
or principles directly deduced from the concept of law, or principles
agreed to by States because they are members of a legal family,
whatever, I say, may be the attitude of each towards the origin and
basis of these principles, all are agreed in accepting their existence
and their application as a source of positive law.

36. The very first of these essential principles is mutual respect
for sovereignties. That principle has more than a negative content
in the sense that States must not intervene in matters within the
territorial jurisdiction of other States. It has also a positive con-
tent in the sense that each State “consents to a certain restriction
of action in the interests of the liberty of action granted to every
other State”. (Oppenheim-Lauterpacht, para. 113.)

37. In our own case two sovereignties stand face to face: that
of Portugal over the enclaves and that of India over the surrounding
territory. The existence of the former depends absolutely upon the
maintenance of communications between the enclaves and the rest
of the territory of the State of which they are an integral part. And
since an essential obligation of sovereignty is to maintain order in
the territory in which it operates, those communications must needs
include the passage of the elements of the public forces necessary
for that purpose. To prevent those essential communications would
fail to respect the sovereignty depending upon them. It would crush
it out of existence. There is not much difference, it was said at the
hearings, between shooting a man dead and causing his death by
strangulation.

38. If the State in possession of the surrounding territory were
permitted to obstruct the communications necessary for the exer-
cise of a sovereignty over enclaves, it would mean that that State
was free to suppress that sovereignty at its own diseretion. Such
action would be technically different from conquest by arms, but
it would have exactly the same results. If international law forbids
the latter, it cannot permit the former.

The sovereignty of a State over any part of its territory cannot
be made subordinate to the will of another State. The very essence
of sovereignty is independence of an exterior will. The prime func-
tion of international law is to safeguard the independence of States,
their territorial integrity, and mutual respect for sovereignties.

39. No doubt the obligation upon a State to agree to the passage
over its territory of the nationals of another State means that, to
this limited extent, its jurisdiction is no longer discretionary and is

135
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 138

fettered by that international obligation. International law has no
other purpose than to create mutual rights and obligations between
States and thus to fetter their respective jurisdictions.

The obligation upon India flows from a legal necessity imposed
by the geography of the enclaves. Factual data have legal implica-
tions. For instance, a geographical fact underlies the rule of custom
which recognizes the right of navigation over waterways connecting
inland ports with the sea.

“Tt is the land which confers upon the coastal State a right to
the waters off its coasts’’, the Court said in the Fisheries case, there-
by recognizing the legal implications of geographical facts (Reports
1957, P. 133).

40. In the particular case before the Court there is another special
reason for upholding the existence of the right claimed by Portugal
and the reciprocal obligation binding upon India. It is that the
enclaves were constituted in Indian territory with the implied
consent (if the Portuguese argument based on the Treaty of 1779
be rejected) of the successive sovereigns of that territory. The Court
has accepted it as proved that Portuguese sovereignty was recog-
nized by the British in fact and by implication and that it was
subsequently tacitly recognized by India.

At this point I come to an argument of Portugal which appears
to me to be fairly decisive. It may be formulated as follows: recog-
nition, by a State, of the sovereignty of another State over an
enclave situated within the territory of the former necessarily
implies, as a logical consequence, recognition at the same time of
the right of transit essential for the exercise of that sovereignty,
subject to regulation and control by the sovereign of the territory
surrounding the enclave.

Recognition of the sovereignty of a State over a certain territory
is an act involving a number of legal consequences. By that act that
sovereignty is accepted as forming part of the international legal
order and the States which have so acted undertake to respect all
the attributes which that legal order confers upon sovereignty, in
particular that of organizing the public forces and the maintenance
of order in the territory in question. By recognizing Portuguese
sovereignty over the enclaves, the British, and later the Indians,
could not but impliedly have accepted all the logical and necessary
consequences of that recognition, amongst which a right of transit
for the forces responsible for police duties is one of the most neces-
sary.

41. There is a legal rule that he who sanctions an act sanctions
also the foreseen and necessary consequences which logically flow
therefrom. |

The doctrine of implied powers contained in a general power,
by virtue of the purpose of the latter, was approved by the Court

136
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 139

in the case concerning Reparation for Injuries Suffered in the Service
of the United Nations (1.C.J. Reports 1949, p. 182). “Under inter-
national law’’, the Court said, ‘‘the Organization must be deemed to
have those powers which, though not expressly provided in the
Charter, are conferred upon it by necessary implication as being
essential to the performance of its duties.” That is what Portugal
asks: recognition of a right which, if not expressly laid down in a
written rule, is conferred upon it by necessary implication by the
fact of recognition of its sovereignty over the enclaves, as being
essential to the exercise of that sovereignty. “The intent to observe
a legal rule”, says Anzilotti, “implies the intent also to observe the
rules without which the original rule would have no meaning and
which are logically included in it.” (Corso di Dir. Int., I, p. 64.)

42. The principle of the interpretation of legal rules and acts
in accordance with their purpose is also well settled. The purpose
of recognition of the sovereignty of a State over a given territory is
that the right of that State to exercise governmental functions over
that territory should be recognized. It could not be contended that,
in the case of an enclave, that exercise would be possible without a
right of access thereto, especially for the purpose of ensuring the
maintenance of public order there.

43. If the State occupying the surrounding territory recognized
the sovereignty of another State over an enclave while at the same
time mentally reserving the right to sever the communications with
it when it chose, it would not be acting in accordance with the
principle of good faith, which is the most general and the most
essential of the general principles of law.

44. This then is what follows from the general principles of
law: the transit necessary in order to exercise all governmental
functions in an enclave, including the organization of public forces
and the maintenance of order, is a right of the State which is
sovereign of the enclave; to this right there corresponds the obli-
gation of the State occupying the surrounding territory not to
oppose that transit. This conclusion is particularly inescapable in
the case of a State which has recognized the sovereignty of the
other over an enclave situated within its own territory.

45. The particular practice which was established between Por-
tugal and the successive sovereigns of the territory surrounding
the enclaves cannot exclude the application in the present case of
the general principles of law, still less can it be interpreted in a
way which conflicts with those principles.

“The general principles of law are at the basis of custom and of
conventional law. The latter are usually no more than the crystal-
lization of those principles. The concrete rules cannot be construed

137
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 140

to conflict with the principles of which they constitute the applica-
tion.” (Verdross, Derecho Internacional Publico, pp. 205-206.)

“The priority given by Article 38 of the Statute of the Court to
conventions and to custom in relation to the general principles
of law in no way excludes a simullaneous application of those
principles and of the first two sources of law. It frequently happens
that a decision given on the basis of a particular or general conven-
tion or of a custom requires recourse to the general principles of
law... A court will have recourse to those principles to fill gaps in
the conventional rules, or to interpret them.” (De Visscher, in Rev.
de Dr. int. et de Lég. comparée, 1933, p. 413.) “International practice
shows that a court or an arbitrator cannot ascertain the true
meaning of the provisions of a treaty without considering these
within the framework of certain general principles which dominate
them.” (Zbid., p. 405.)

The authorities whom I have just cited strengthen me in my
opinion that it was really necessary to have recourse to the general
principles, at least for the purpose of properly interpreting the
practice established between the Parties.

46. All I have said with regard to the general rules of interna-
tional law, and, in particular, with regard to the general principles
of law tends to show the existence of the right claimed by Portugal
in toto, as it was formulated by Portugal and the content of which
has no other definition than that which the Applicant itself has
given to it: a right of transit for that which is necessary for the
exercise of Portuguese sovereignty over the enclaves. But I have
mainly in mind the passage of armed forces, armed police and arms
and ammunition. I consider that there is nothing in the rules and
principles invoked to warrant the conclusion that there should be
one right for civil transit and another for military transit. If there
were any reason for a distinction it would be in favour of the latter
as being more closely bound up with the exercise of sovereignty.

I therefore come to the conclusion that the right claimed by
Portugal is well established, both on the basis of the relevant
special rules and on that of the relevant general rules.

III

47. It becomes clear that if I reach the conclusion that Portugal
has a right of passage over Indian territory to the extent necessary
for the exercise of its sovereignty over the enclaves, which cannot
fail to include—I repeat it once more—the passage of the armed
forces necessary to ensure the maintenance of law and order in
those territories; if I arrive at that conclusion, I must also conclude
that India has violated Portugal’s right by its action in preventing,
without any legally valid reason, the exercise of that right by
Portugal.

138
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) I4I

The fact has been abundantly proved in the proceedings, as
have the purely political reasons for the attitude of India.

After the failure of the requests which it made through diplo-
matic channels, between 1950 and 1953, to obtain the direct transfer
to its sovereignty of the Portuguese territories in the Indian
Peninsula, the Government of India sought to obtain the same
results by less direct but more unlawful methods.

48. To consider only the facts relating to the severing of com-
munications with the enclaves, attention may be directed merely
to the following:

(a) From October 1953, the transit of police and military
personnel was prohibited (Indian press communiqué of 22 July
1954, Memorial, Annex 44).

(6) The transit of arms and ammunition of all categories was
prohibited on 17 July 1954, that is, four days before the attack on
Dadra (Memorial, Annex 47).

(c) On 13 June 1954, the transit of vehicles between Daman and
the enclaves was prohibited with the consequential repercussions
on the transit of goods (Reply, Annex 168).

(d) On 20 July 1954, a bus on the regular service between
Daman and Nagar-Aveli was forced to turn back on nearing Dadra
(Reply, Annex 165).

{e) On 21 July 1954, all communications, even for private
persons, were prohibited (Reply, Annex 166).

(f) The attack on Dadra by elements coming from Indian
territory (as is admitted by India in paragraphs 227 and 228 of its
Counter-Memorial) was carried out in the night of 21/22 July.

(g) As from that date, India ceased to grant visas for the transit
of Portuguese Europeans or native subjects in the service of the
Portuguese Government, even for the purpose of going to Nagar-
Aveli, where the situation was still calm. This is confirmed by
India in paragraph 211 of its Counter-Memorial.

(h) In a Note of 24 July, the Portuguese Government asked the
Indian Government for authorization for the despatch of forces to
re-establish order in Dadra. This request was rejected in a Note
of 28 July, on purely political grounds: ‘The Government of India
have made it clear”, it is said in the Note, “that they cannot accept
the continuance of foreign rule over any part of India’ (Memorial,
Annex 52, para. 12).

(4) On 26 July, the Portuguese Government asked for facilities
to send to Nagar-Aveli three unarmed delegates of the Governor of
Daman. This request was rejected in the same Indian Note of

139
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 142

28 July on the grounds that a state of tension had been created
among the Indian population bordering on the enclaves and that
that tension would be increased by the passage of Portuguese
officials.

(j) All this happened, it must be stressed, before anything
abnormal had occurred at Nagar-Aveli. It is essential to point this
out in order to show that any argument by India to justify its
attitude, based on the existence of an abnormal situation on
Portuguese territory, is not valid in respect of transit between
Daman and Nagar-Aveli.

(k) Reinforced police were placed by the Indian authorities
around the enclaves before the latter were attacked. This fact is
confirmed by the Indian Government in its press communiqué of
22 July. It seeks to justify it by the increased number of troops on
Portuguese territory. But it contradicts itself, since in the same
communiqué it indicates that in Daman, a town of 20,000 inhabi-
tants, there was a military force of over 100 men (sic) (Memorial,
Annex 44).

(1) At the end of July 1954 Nagar-Aveli too was attacked by
elements coming from Indian territory, as India has acknowledged
in paragraphs 227 and 228 of the Counter-Memorial, already referred
to.

(m) Portuguese proposals for the sending to the enclaves of
observers of third Powers were rejected.

Those are the facts. They reveal a manifest violation of Portugal’s
right of transit.

49. Even from the limited point of view of the right recognized
by the Court in respect of the transit of private persons, civil
officials and goods, the facts indicated in paragraphs (c), (d), (e),
(g), (2) and (Ll) prove that even the right relating to those categories
was violated.

50. By way of justification of certain of these facts, in particular
the denial of passage to the delegates of the Governor of Daman
seeking to go to Nagar-Aveli, some reliance may have been sought
to be placed upon the state of tension existing in Indian territory at
the time when the facts occurred. This cannot provide an accep-
table justification for India, since that state of tension was the
result of its own fault and, in particular, of the negligence of its
authorities in the face of the preparation on its own territory of acts
of aggression directed against Portuguese territory.

In saying this it is not my intention to differ from the view
expressed by the Court that it is not called upon to deal with
the facts in question since Portugal has not formulated any claim
with regard to the responsibility of India by reason of its lack of
diligence in preventing aggressive acts against Portugal prepared
upon its territory.

140
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) 143

But where the question arises of passing upon the validity of
an excuse put forward by India for opposing the exercise of Portu-
gal’s right of transit ; where it is necessary to determine whether that
opposition, in the circumstances of the present case, falls within
India’s power of regulation and control, or whether, on the contrary,
it constitutes an abuse or a misuse of that power, it does become
necessary to determine the responsibility of India for the creation
of the situations and facts upon which it purports to base its excuse.
For, clearly, if it appears that it has such a responsibility, the excuse
can no longer be valid. Nemo alleget turpitudinem suam. No one can
rely upon the consequence of his own fault to escape the perfor-
mance of a legal obligation.

51. So far as I am concerned, the careful study I have made of
the record and of the evidence which it contains has led me to the
conclusion, of which I am fully convinced, that India is responsible
for the events which occurred at Dadra and at Nagar-Aveli in
July-August 1954, and that that responsibility makes it impossible
for it to justify its violations of the right recognized as belonging to
Portugal.

All the evidence leads to the conclusion that the measures taken
by the Indian authorities in respect of Portuguese transit between
Daman and the enclaves were designed to facilitate the action of
the armed bands which invaded the enclaves and to ensure their
impunity. The police forces which were stationed around the
enclaves did not allow anyone from Daman to enter but did not in
any way oppose the entry of the invaders.

52. With particular regard to the refusal of passage to delegates
of the Governor of Daman attention must be drawn to a flagrant
contradiction. In its note of 28 July 1954 the Government of India
gave as its reason for the refusal the state of tension which was
allegedly created among the Indian population in consequence of
what were called the repressive actions of the Portuguese authorities
long before the attack on Dadra was under contemplation. But this
tension—if it existed—did not prevent visas being granted to
the Governor of Daman for a journey to and back from Dadra on
the very day before the attack. If, in the circumstances alleged by
India, passage by anyone was likely to excite the hostility of the
Indian population, it would surely have been the passage of the
Governor. Nothing of the kind occurred. Why should it be supposed
that the passage of his delegates, who were unarmed, would have
had different repercussions?

53. From all that I have said I conclude that:

(a) Portugal has proved that it is the holder of a right of transit
through the territory of India for all that is necessary for the full
exercise of its sovereignty over the enclaves of Dadra and Nagar-
Aveli.

I4I
RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE FERNANDES) I44

{b) This right cannot fail to include the passage of elements of
the public forces and the arms necessary for the maintenance of
internal order, that is, for the exercisé of police functions in those
territories.

(c) India has acted contrary to the legal obligations binding upon
it by virtue of Portugal’s right of passage.

(Signed} FERNANDES.

142
